DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US PG Pub. No. 2020/0117034).
Regarding Claim 1, Yin discloses, at least in figure 4: a display device (title) comprising: a display panel (LCD) including a substrate (403a (glass), ¶ [0078]) having first and second opposing surfaces (bottom and top, see fig. 4), the display panel having a transmission area (403a (glass), 401 (optical clear adhesive, ¶ [0108]), and 400 (cover glass, ¶ [0078]) above opening 410 are all  transparent, through which light is transmitted from outside the display device; a sensor (409, ¶ [0108], optical component. The abstract discloses it can be a sensor) facing the surface of the substrate (403b)  and configured to sense light received through the transmission area ; and an anti-reflective member (411, ¶ [0081], 7 lines from bottom) disposed between the sensor (409) and the substrate (403a) and to transmit light such that reflection of applied light is reduced (see abstract), wherein the anti-reflective member (411) overlaps the transmission area (410,etc)when viewed in a direction normal to the first and second surfaces (bottom and top) of the substrate (403a).  
Yin fails to disclose in figure 4: and a light emitting element disposed on the first surface of the substrate. The device of figure 4 is a liquid crystal device which requires a backlight for illumination.
However, Yin does disclose in paragraph [0052] that the device can be configured in the form of an OLED (which would have the light emitting layer in the claimed location).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an OLED structure, as taught by Yin, which has the light emitting layer in the claimed location, when a back light source is not available.
Regarding Claim 2, Yin discloses in figure 4: wherein the sensor (409) overlaps the anti-reflective member (411).  
Regarding Claim 4, Yin discloses in figure 4: further comprising: a cover panel (402a, ¶ [0078]) disposed on the second surface (top) of the substrate (403a) without overlapping the  transmission area and without overlapping the sensor (409).  
Regarding Claim 11, Yin discloses in figure 4: wherein the anti-reflective member comprises a reflection reduction member (411) including a first anti-reflection film (ߤ [0081], 7 lines from bottom) coated on a surface of the sensor facing the substrate, and the first anti-reflection film is an anti-reflective coating.  
Regarding the limitation: coated on a surface of the sensor; this is considered a product by process (coating)) limitation in an apparatus claim.. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Patentability of a claim to a product does not rest merely on the difference in the method by which the product is made (MPEP 2113).
	The limitation “coated” is not considered patentable. The layer is “on” the sensor in some fashion. It may not be in direct contact with it  but something in contact with the layer structure must hold the sensor and maintain its distance from the A/R  film.
Regarding Claim 14, Yin discloses: wherein the first anti-reflection film (411) includes a third surface (top) and a fourth surface (bottom) opposing the third surface (top), the third surface (top) is in contact with the substrate (403b),
Yin fails to disclose:  and the fourth surface (bottom) is in contact with the sensor (409)(a gap is shown in figure 4).
However, throughout the disclosure of Yin, it is repeated how air gaps can adversely affect light transmission (see, e.g. paragraph 6 and 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to eliminate the air gap shown in figure 4 allowing the fourth service to be in contact with the sensor to eliminate an air gap that could adversely affect light transmission.
Regarding Claim 17, Yin discloses: wherein the sensor (409) includes at least one of an  optical fingerprint sensor, an illumination sensor, a proximity sensor, a camera module, and a light sensor (see abstract).  
-------------------------------------------------------------------------------------------------
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yin (034) in view of Jung et al (US PG Pub. No. 2017/0068287) .
Regarding Claim 3, Yin fails to disclose; further comprising: a base facing the substrate, wherein the sensor is disposed on the base.  
Obviously, something must support the sensing device, it can’t hang in midair.
Jung teaches in figure 2, a base (271) supporting a sensing device (camera)( see paragraphs 52 and 57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a base under the sensing device of Yin, as taught by Jung, (it would then face the substrate) to add mechanical support and protection to the sensing device.
-------------------------------------------------------------------------------------------------
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (034) in view of Hung et al (US PG Pub. No. 2004/0256983).
Regarding Claims 5-6, Yin fails to disclose: wherein the anti-reflective member (411) has a refractive index different from a refractive index of the substrate (403a) and wherein the refractive index of the anti-reflective member is substantially equal to or greater than about 1.3 and is equal to or less than about 1.7.  
Hung teaches in paragraph [0046] wherein the anti-reflective member (601) has a refractive index different (low refractive index) from a refractive index of the substrate (403a is glass n=1.5) and wherein the refractive index of the anti-reflective member is substantially equal to or greater than about 1.3 and is equal to or less than about 1.7 (less than 1.4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose materials with the claimed indices, as taught by Hung,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
----------------------------------------------------------------------------------------------
Claim(s) 7-8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (034) in view of Zhou (Chinese Pub. No. CN 113629206, English machine translation attached).
Regarding Claim 7, Yin fails to disclose: wherein the anti-reflective member comprises a reflection reduction member including a filler having a transmittance of a predetermined value or more.  
Zhou teaches in a display panel (title) wherein the anti-reflective member (4) comprises a reflection reduction member (light absorber) including a filler (OCA) having a transmittance of a predetermined value or more (optically clear)(page 6, line 24) to obtain a predetermined transmittance range of 42 to 92%.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an anti-reflection member in the device of Yin including absorption materials in an optically clear adhesive  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.

Regarding Claim 8, Yin discloses in figure 4: wherein the reflection reduction member (411) is physically spaced apart from the sensor (409) so that an air gap is formed between the reflection reduction member (411) and the sensor (409).  
Regarding Claim 10, Yin discloses in figure 4: wherein the sensor (409) overlaps the reflection reduction member (411).  
Regarding Claim 18, Yin fails to disclose: wherein the anti-reflective member (411) comprises a first reflection reduction member and a second reflection reduction member, the first reflection reduction member comprises a filler having a transmittance of a predetermined value or more, and the second reflection reduction member comprises an anti-reflective coating.  
Zhou (Chinese Pub. No. CN 113629206, English machine translation attached) teaches in a display panel (title) wherein the anti-reflective member (4) comprises a first reflection reduction member (OCA) and a second reflection reduction member (absorption particles or dye), the first reflection reduction member (OCA) comprises a filler having a transmittance of a predetermined value or more (optically clear), and the second reflection reduction member (absorption particles or dye) comprises an anti-reflective coating)(page 6, line 24) to obtain a predetermined transmittance range of 42 to 92%.
.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an anti-reflection member in the device of Yin including absorption materials in an optically clear adhesive  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
----------------------------------------------------------------------------------------------------
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yin (034) in view of Zhou (206) and further in view of Bai et al (Chinese Pub. No. CN114188375).
Regarding Claim 9, Yin fails to disclose: wherein the reflection reduction member (411) is in physical contact (409) with the sensor so that no air gap is formed between the reflection reduction member and the sensor.  
Bai et al (Chinese Pub. No. CN114188375, English machine translation attached) teaches coating the surface of a light sensor with anti-reflection material so that the sensor cannot be seen in the display region (page 9, lines 1-2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place a coating on the surface of the light sensor of Yin, as taught by Bai, to prevent it from being seen in the display area.
--------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 12-13, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “wherein the reflection reduction member further comprises a second anti-reflection film coated on the second surface of the substrate facing the sensor, and the second anti-reflection film comprises another anti-reflective coating” including the remaining limitations.
	Claims 13 and 15-16 are allowable, at least, because of their dependencies on claim 12.
Regarding Claim 19,  the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 19, and specifically comprising the limitation of “an air gap formed between the first reflection reduction member and the second reflection reduction member” including the remaining limitations.  
	Claim 20 is allowable, at least, because of its dependency on claim 9. 
	

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875